Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 8/12/2018.
Claims 1-7 are currently pending and have been examined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-7 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 6 is nominally directed to a method and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 is directed to a control method for a moving object which is performed by a computer. As best understood by the Examiner, the limitations that set forth this abstract idea are: "enabling the moving object to be used....”; “instructing the mobile terminal to ...”; transmitting the image obtained from the …”.   Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity.
Prong 2: The additional elements mobile terminal, computer, external server consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
Also, the recitation of: the additional elements mobile terminal, computer and external server are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way)  on a computer, which fails to achieve practical result.
Further still, claims 7 suffer from substantially the same deficiencies as outlined with respect to claim 7 and are also rejected accordingly.   Therefore, the claims 6-7 are not  statutory.


Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1-5 recite the limitations of : a moving object comprising: a holder configured to hold ...”; “ a controller comprising at least one processor configured to execute “enabling ...”; “ instructing the mobile ...”;.   It Is unclear what Applicant is referring to by the recitation of a moving object .  IS the Applicant referring to a process (or method), a machine (or system); an article of manufacture; or a composite of matter. Appropriate correction and/or clarification is required.  
 For the purpose of this examination, Examiner interprets the recitation of a moving object  as a system.  
Also, Claims 1-5 are considered hybrid claims.    For instance, claim 1 recites the limitation of : a controller comprising at least one processor configured to execute, which is an indication of claiming a system claim .   However, the recitation of :enabling the moving body to be used in cases where ....; instructing the mobile terminal to pick up ....; and transmitting the image obtained from....; is an indication of claiming method steps.  Thus, claims 1-5 are considered hybrid claims.  Same analysis is applied to claims 1-5.    
Thus, the Examiner is unclear whether Applicant is claiming a system OR a method claim.  Appropriate correction and/or clarification is required.
Furthermore, claim 1 recites the limitation of: enabling the moving object to be used in cases where user authentication is succeeded by carrying out user authentication between the mobile terminal and the controller.    It is unclear whether the Applicant is referring to same user or two different user.  Appropriate correction and/ or clarification is required.  Same analysis is applied to claims 6-7.
Claim 2 recites the limitation of:  obtaining permission of a user for picking up an image with the use of the image pick-up unit.    It is unclear whether the Applicant is referring to same user as in claim 1 or a different user.  Appropriate correction and/ or clarification is required.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-7 are rejected under 35 U.S.C. 102(e) as being anticipated by Hirotaka Togashi,  JP 2018092385A.

As per claims 1, 6-7, Togashi teaches:                                          
a holder configured to hold a mobile terminal provided with an image pick-up unit (see at least paragraphs 26, 33 and 39) ; and
a controller comprising at least one processor configured to execute:
enabling the moving object to be used in cases where user authentication is succeeded by carrying out user authentication between the mobile terminal and the controller (see at least paragraphs 21,23, 26, 33 and 39), 
instructing the mobile terminal to pick up an image in a repeated manner by using the image pick-up unit during use of the moving object (see at least paragraphs                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        26, 57 and 67),  and
transmitting the image obtained from the mobile terminal to an external server (see at least paragraphs 54-60 and  claims 3-5);

As per claim 2, Togashi teaches:                                          
wherein the controller is configured to further execute:
obtaining permission of a user for picking up an image with the use of the image pick-up unit (see at least paragraph 26, 57 and 67); and
enabling the moving object to be used, in cases where the user authentication is succeeded and the permission of the user for picking up an image is obtained (see at least paragraph 26, 57 and 67); 

As per claim 3, Togashi teaches:                                          
wherein the controller is configured to further execute:
obtaining location information on a location at which the image has been picked up with the use of the image pick-up unit of the mobile terminal; and transmitting the location information on the location at which the image has been picked up, when transmitting the image to the external server (see at least paragraphs  26, 57 and 67);

As per claim 4, Togashi teaches:                                          
 wherein the controller is configured to further execute:
outputting an advertisement from an output unit provided by the mobile terminal (see at least paragraphs  26, 57 and 67);

As per claim 5, Togashi teaches:                                          
wherein the controller is configured to further execute:
obtaining an attribute of a user of the mobile terminal; and deciding a content of the advertisement to be outputted according to the attribute of the user (see at least paragraphs  26, 57 and 67);

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm  ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at (571) 270-3948.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682